PER CURIAM.
Movant, Earl Thomas, appeals from the dismissal of his motion for postconviction relief. Movant has previously filed a motion under Rule 29.15, which was denied after an evidentiary hearing. Following a consolidated appeal, this court denied his claims .and affirmed the judgments. State v. Thomas, 830 S.W.2d 546 (Mo.App.E.D.1992). Although movant now purports to seek relief under Rule 74.06, in fact his motion is a successive Rule 29.15 motion.
Rule 29.15(k) prohibits, successive Rule 29.15 motions. The trial court properly dismissed the motion.
The judgment of the motion court is affirmed,